Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 1 of 30 PageID #:5




                   Exhibit A
       Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 2 of 30 PageID #:6



                                                   TABLE OF CONTENTS

Class Action Complaint, filed on August 31, 2018 ............................................................3

Plaintiff’s Notice of Motion, filed on September 5, 2018 ..................................................11

Plaintiff’s Motion for Class Certification or, Alternatively, for a Deferred Class
Certification Ruling Pending Discovery, filed on September 5, 2018 .............................13

Proof of Service ....................................................................................................................30
                           Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 3 of 30 PageID #:7
       Return Date: No return date scheduled                     12-Person Jury
       Hearing Date: 12/31/2018 10:00 AM - 10:00 AM
       Courtr6bm<l\ll:lfli~rsiR4 (Ovit Cover Sheet - General Chanl'ery Sel'tion                      (Rev. 11/06/13) CCCII 0623
       Location: Distfiet I Court
                Cook County, IL            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                           FILED
                                                 COUNTY DEPARTl\'lENT, CHANCERY DIVISION                           8/31/2018 4:00 PM
                                                                                                                   DOROTHY BROWN
                                                                                                                   CIRCUIT CLERK
                                                                                                                   COOK COUNTY, IL
             FRIEDA ZIEDEL, individually and on behalf of a class of similarly situated individuals,               2018CH11115
                                                                            Plaintiff
                                               v,                                                         2018CH11115
                                                                                                    No.

             NATIONAL GAS & ELECTRIC, LLC, a Texas limited liability company,
                                                                      ··-------····-------------
                                                                      Defendant

                                                    CHANCERY DIVISION CIVIL COVER SMl~ET
UJ
                                                         GENERAL CHANCERY SECTION
1-
-c                   A Chancery Division Civil Cover Sheet - General Chancery Section shall be filed with the initial complaint in all
0
0
UJ          actions fl led in the General Chancery Section of Chancery Di vision. The information contained herein is for adm i nistra-
...J
u:::        rive purposes only. Please check the box in front of the appropriate category which best characterizes your action being
            filed.
            0005      D    Administrative Review
            0001      0    Class Action
            0002      D    Declaratory Judgment
            0004      0    Injunction

            0007      0    General Chancery                                             0019       D Partition
            0010      D    Accounting                                                   0020       0   Quiel Title
            001 l     0    Arbitration                                                  0021       D   Quo Warranto
            0012      D    Certiorari                                                   0022       D   Redemption Rights
            0013      D    Dissolution of Corporation                                   0023       D   Reformation of a Contract
             oo 14    D    Dissolution of Partnership                                   0024       D   Rescission   of a Contract
            00 I :5   0    l::quitablc Lien                                             0025       0   Specific Performance
             0016     0 I nterplcader                                                   0026       D   Trust Construction
            0017      0 Mandamus                                                                   D   Other (specify)
            0018      0 Ne Exeat




             lk William P.~Kingston Esq.-··-·-----------------·                         Service via email from the opposing part)'/counsel will he
                                                                                        accepted at:
             0 Atty, No.: -------
                          56618                         0 Pro Se 99500
             Name: McGuire Law, P.C.                                                    by consent pursuant to Ill. Sup. Court Rules 11 and 131.
             A tty. for:   Plaintiff
                           ---------------                                               Pros,, Onb'i D I    have read and agree to the terms of the
             Address: 55 W. Wacker Drive, 9th Floor                                     Clerk's Office Electronic Notice Policv and choose to opt
                                                                                        in to electronic notice from the Clerk's office for this case
             City/State/Zip Code: Chicago, IL 60601
                                    ----'=------------                                  at this email address:
             Telephone: (312) 893-7002




                      DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
             Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 4 of 30 PageID #:8




                       IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                           COUNTY DEPARTMENT, CHANCERY DIVISION
LC)
~
-e--       FRIEDA ZIEDEL individually and                 )
~
~
I          on behalf of a class of similarly situated     )
(.)
co
-c--'
           individuals.                                   )
0
N                                                         )
::: :                             Plaintiff.              )          No.
n,
0
0                                                         )
~
co                         V.                             )          Hon.
0                                                         )
~
~
~
co
           NATIONAL GAS & ELECTRIC. LLC. a                )
u..i
I-
           Texas limited liability company. )
<{
0
                                                          )          JURY TRIAL DEMANDED
0
w                                 Defendant.              )
....J
U:                                                        )



                                       CLASS ACTION COMPLAINT

               Plaintiff Frieda Ziedel ('"Plaintiff"), individually and on behalf of other similarly situated

        individuals, brings this class action complaint against Defendant National Gas & Electric. LLC

        ("'National'' or "Defendant") to stop Defendant's practice of making unauthorized and unsolicited

        telephone calls to consumer's cellular telephones. and to obtain redress for all persons injured by

        its conduct. Plaintiff alleges follows upon personal knowledge as to herself and her own acts and

        experiences and. as to all other matters, upon information and belief including investigation

        conducted by her attorneys.

                                         NATURE OF THE ACTION

               1.      In a misguided effort to promote the sale of its energy services to consumers.

        National. an operator of electricity and gas services, engaged in an invasive and unlawful form of

        marketing; making telephone calls while using an automated telephone dialing system (''ATDS'')

        to contact the cellular telephones of consumers throughout the nation.

               2.      By effectuating these unauthorized automated marketing calls, Defendant and its
             Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 5 of 30 PageID #:9




       agents have violated the called parties· statutory rights and have caused consumers actual harm.

       not only because consumers were subjected to the aggravation and invasion of privacy that

       necessarily accompanies unauthorized automated telephone calls, but also because consumers. like

       Plaintiff, must frequently pay their cell phone service providers or incur a usage allocation
~
a,
0
0
 ~
       deduction from their calling plans for the receipt of such calls, notwithstanding that the calls were
co
~
0
~
-e--
       made in violation of specific legislation on the subject.
~
u..i          3.       In order to redress these injuries. Plaintiff: on behalf of herself and the proposed
I-
-c
0
0
w
_J
       Class defined below, brings this suit under the Telephone Consumer Protection Act, 47 U.S.C. §
u:::
       227 (the ·'TCPA'"). which protects the privacy right of consumers to be free from receiving

       unauthorized automated marketing calls.

              4.       On behalf of the proposed Class, Plaintiff seeks an injunction requiring Defendant

       to cease all unauthorized telephone calls and an award of actual and statutory damages to the class

       members. together
                  ~,
                         with costs and reasonable attornevs'
                                                          ~ fees.

                                       JURISDICTION AND VENUE

              5.       The Court has personal jurisdiction over the Defendant pursuant to 735 ILCS 5/2-

       209 and in accordance with the Illinois Constitution and the Constitution of the United States.

       because Defendant is registered to do business within the State, is doing business within the State,

       and because Defendant transacts business within this State.

              6.       Venue is proper in Cook County under 735 ILCS 5/2-10 I, because the transaction

       out or which this cause of action arises occurred in Cook County, as Plaintiff resides in Cook

       County, Defendant conducts business in Cook County, and the unauthorized automated calls were

       received by Plaintiff in Cook County.
                    Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 6 of 30 PageID #:10



                                                        THE PARTIES


L!)
                      7.     Plaintiff a resident and citizen of the State of Illinois.
....----
 ....----
I                     8.     Defendant National Gas & Electric. LLC. is a provider of energy services to
0
co
..--
~           individuals. Defendant is a Texas limited liability company with its principal place of business
~
a.
8           located in Texas.
~
co
§                                         COMMON ALLEGATIONS OF FACT

w                     9.     National is a seller and provider of electricity and gas services to consumers.
~
0
0
w                     10.    As an ordinary business practice, National attempts to market its energy services
..J
u:::
            and plans to consumers by making unauthorized automated telephone calls to their cellular

            telephones.

                      11.    However. Defendant fails to gather the necessary written consent required under

            the TCPA from the consumers it contacts prior to making such automated marketing calls.

                      12.    For example. sometime in or about August 2018, Defendant or its agents placed an

            automated call to Plaintiffs cellular telephone in an effort to market its energy services and

            claimed that it was affiliated with ComEd and offered to save Plaintiff 25% to 30% on her energy

            bill.

                      13.    In fact, National made at least two similar such calls to Plaintiff's cellular telephone

            using "spoofed" phone numbers that are not affiliated with the company: (312) 259-4575 and (312)

            292-1190.

                      14.    At no time did Plaintiff ever provide written consent to Defendant to receive any

            automated marketing calls. nor did Plain ti ff provide consent to be called by an affiliate of Com Ed

            or by ComEd themselves.

                      I 5.   The unauthorized automated calls received by Plaintiff were made for the purpose
                  Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 7 of 30 PageID #:11




            of promoting sales of Defendant's energy services and were automatically placed to lists of

            telephone numbers by Defendant using an A TDS.
  ..--
 I.()


 ....----
 I                  16.     In addition to being a nuisance and an invasion of privacy, Defendant's
 0
 co
 ..--
 ~          unauthorized automated marketing calls consistently interfered with Plaintiff's and the other Class
:'2:
0..
0
0
;,j-
            members' use of their cell ular telephones.
co
..--
0
~
..--                                             CLASS ALLEGATIONS
£2
co
Li.i
!;;:                17.
0                           Plaintiff brings this action on behalf of herself. and a Class of individuals, defined
0
UJ
....I
u:::        as:

                    All persons in the United States and its Territories who, within the past four years.
                    received one or more telephone calls from Defendant advertising its energy services
                    on their cellular telephone and for whom Defendant did not have a record of written
                    consent to make any such telephone calls.

                    18.     Plaintiff will fairly and adequately represent and protect the interests of the other

            members of the Class. Plaintiff has retained counsel with substantial experience in prosecuting

            complex litigation and class actions. Plaintiff and her counsel are committed to vigorously

            prosecuting this action on behalf of the other members of the Class and have the financial resources

            to do so. Neither Plaintiff nor her counsel has any interest adverse to those of the other members

            of the Class.

                    19.     Absent a class action, most members of the Class would find the cost of litigating

            their claims to be prohibitive and would have no effective remedy. The class treatment of common
            questions of law and fact is superior to multiple individual actions or piecemeal litigation in that it

            conserves the resources of the courts and the litigants, and promotes consistency and efficiency of

            adjudication.

                   20.      Defendant has acted and failed to act on grounds generally applicable to the

            Plaintiff and the other members of the Class, requiring the Court's imposition of uniform relief to
           Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 8 of 30 PageID #:12



       ensure compatible standards of conduct toward the members of the Class. and making injunctive

       or corresponding declaratory relief appropriate for the Class as a whole.

I             21.       The factual and legal bases of Defendant's liability to Plaintiff and to the members
0
co
~
0
N      of the Class are the same, resulting in injury to the Plaintiff and to all of the other members of the
:::E
0..
0
0      Class. Plaintiff and the other members of the Class have all suffered harm and damages as a result
~
co
~
0
~      of Defendant's unlawful and wrongful conduct.
~
£2
co
w1-           22.       Upon information and belief. there are hundreds. if not thousands. of members of
<l'.
0
0
w      the Class such that joinder of all members is impracticable.
...J
LL

              23.       There are many questions of law and fact common to the claims of Plaintiff and the

       other members of the Class, and those questions predominate over any questions that may affect

       individual members of the Class. Common questions for the Class include. but are not limited to,

       the following:

              (a)       Whether Defendant made one or more unauthorized automated marketing calls to

       members of the Class;

              (b)       Whether Defendant and/or its agents used an automatic telephone dialing system to

       make the marketing calls at issue;

              ( c)      Whether Defendant obtained valid written consent to make such automated

       marketing calls;

              (d)       Whether Defendant's conduct violated the Plaintiff's and Class members·

       respective rights to privacy;

              (e)       Whether Defendant's conduct was willfully in violation of the TCPA such that the

       Class members arc entitled to treble damages;

              (f)       Whether Defendant should be enjoined from engaging in such conduct in the future.
               Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 9 of 30 PageID #:13



                                                    COUNT I

                Violation of the Telephone Consumer Protection Act (47 U.S.C. § 227, ct seq.)
L{)
~
~                                           on behalf of the Class
~
~
I
(.)
co              24.    Plaintiff incorporates by reference the foregoing allegations as if fully set forth
~
0
N

~
n,
      herein.

                25.    Defendant made unsolicited and unauthorized telephone calls advertising its energy

~     services using an automatic telephone dialing system to the cellular telephone numbers of Plaintiff
w
~     and the other members of the Class.
0
w
_J
n;              26.    Plaintiff and the other members of the Class never provided written consent to

      receive such telephone calls from Defendant.

                27.    These automated telephone calls were made en masse using equipment that had the

      capacity at the time the calls were placed to store or produce telephone numbers to be called using

      a random or sequential number generator and to automatically dial such numbers without human

      intervention. Defendant utilized ATDS equipment that used "spoofed" numbers to place these

      calls.

                28.    Defendant has, therefore, violated the TCPA, 4 7 U .S.C. § 227(b )( 1 )(A)(iii).

                 29.   As a result of Defendant's illegal conduct, the members of the Class have had their

      privacy rights violated, have suffered statutory and actual damages, and under section

      227(b)(3 )(B). arc each entitled to, inter alia, a minimum of $500.00 in damages for each such

      violation of the TCP A.

                 30.    To the extent the Court determines the Defendant's conduct was willful and

      knowing, the Court should, pursuant to section 227(b)(3)(C), treble the amount of statutory

      damages recoverable by Plaintiff and members of the Class.

                 WHEREFORE, Plaintiff, on behalf of herself and the members of the Class, prays for the
     Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 10 of 30 PageID #:14



following relief:

        A.      An Order certifying the Class as defined above;

        B.      An award of actual and statutory damages;

        C.      An injunction requiring Defendant to cease all unauthorized automated telephone

                activities;

        D.      An award of reasonable attorneys' fees and costs; and

        E.      Such other and further relief the Court deems just and equitable.

                                          JURY DEMAND

        Plaintiff requests trial by jury of all claims that can be so tried.



 Dated: August 31. 2018                                          FREIDA ZIEDEL, individually and
                                                                 on behalf of a class of similarly
                                                                 situated individuals


                                                                 By: /s/ William P.N. Kingston
                                                                 One of Plaintiffs Attorneys


 William P .N. Kingston
 MCGUIRE LAW. P.C. (Firm ID: 56618)
 5 5 W. Wacker Drive, 9th Fl.
 Chicago, IL 60601
 Tel: (312) 893-7002
 Fax: (312) 275-7895
 wkingston@mcgpc.com
 Attorneysfor Plaintiff
                                                                                                                                FILED
                                           Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 11 of 30 PageID #:15
                                                                                                                     9/5/2018 2:28 PM
                                                                                                                                DOROTHY BROWN
                                                                                                                                CIRCUIT CLERK
                                                                                                                                COOK COUNTY, IL
                                                                                                                                2018CH11115
                                                        IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                            COUNTY DEPARTMENT, CHANCERY DIVISION
FILED DATE: 9/5/2018 2:28 PM 2018CH11115




                                            FRIEDA ZIEDEL individually and     )
                                            on behalf of a class of similarly situated
                                                                               )
                                            individuals,                       )
                                                                               )
                                                                    Plaintiff, )                No. 2018-CH-11115
                                                                               )
                                                           v.                  )                Hon. Anna M. Loftus
                                                                               )
                                            NATIONAL GAS & ELECTRIC, LLC, a )
                                            Texas limited liability company,   )
                                                                               )
                                                                    Defendant. )
                                                                               )

                                                                            NOTICE OF MOTION

                                           To:

                                                  On _December 31 , 2018 at ___10__ a.m. or as soon thereafter as counsel may be

                                           heard, I shall appear before the Honorable ___Anna M. Loftus___or any Judge sitting in

                                           that Judge’s stead, in courtroom _2410_, located at the Richard J. Daley Center, 50 W.

                                           Washington St., Chicago, Illinois 60602, and present Plaintiff’s Motion for Class

                                           Certification or, Alternatively, for a Deferred Class Certification Ruling Pending

                                           Discovery.


                                           Name:          McGuire Law, P.C.                         Attorney for: Plaintiff
                                           Address:       55 W. Wacker Dr., 9th Fl.                 City:         Chicago, IL
                                           60601
                                           Telephone:     (312) 893-7002                            Firm ID.:     56618




                                                                                         -1-
                                           Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 12 of 30 PageID #:16



                                                                         CERTIFICATE OF SERVICE

                                                  The undersigned, an attorney, hereby certifies that on September 5, 2018, a copy of
FILED DATE: 9/5/2018 2:28 PM 2018CH11115




                                           Plaintiff’s Motion for Class Certification or, Alternatively, for a Deferred Class Certification

                                           Ruling Pending Discovery was sent to Defendant’s Registered Agent by way of delivery by

                                           process server.




                                                                                                          ____William Kingston______




                                                                                        -2-
         Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 13 of 30 PageIDFILED
                                                                                  #:17
                                                                                                          9/5/2018 2:28 PM
                                                                                                          DOROTHY BROWN
                                                                                                          CIRCUIT CLERK
                                                                                                          COOK COUNTY, IL
                                                                                                          2018CH11115
                       IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                           COUNTY DEPARTMENT, CHANCERY DIVISION
~
L[)

~
~
~          FRIEDA ZIEDEL individually and                     )
I
u
<Xl
           on behalf of a class of similarly situated         )
~
0          individuals,                                       )
N


:2;                                                           )
Q_
<Xl                                  Plaintiff;               )          No.2018-CH-11115
N
N                                                             )
~
<Xl
                           v.                                 )          Hon. Anna M. Loftus
0
~
L[)

Oi
                                                              )
wf-        NATIONAL GAS & ELECTRIC,                LLC, a     )
«          Texas limited liability company,                   )
0
0
W                                                             )
...J
u:                                   Defendant.               )
                                                              )

       PLAINTIFF'S MOTION FOR CLASS CERTIFICATION OR, ALTERNATIVELY, FOR
           A DEFERRED CLASS CERTIFICATION RULING PENDING DISCOVERY

               Plaintiff, Freida Ziedel, by and through her undersigned counsel, and pursuant to 735 ILCS

       5/2-80 I, moves for entry of an order certifying the Class proposed below, appointing Plaintiff as

       Class Representative,    and appointing Plaintiff's   attorneys as Class Counsel. Alternatively,   Plaintiff

       requests, to the extent the Court determines further evidence is necessary to prove any element of

       735 ILCS 5/2-801, that the Court defer consideration         of this Motion pending a reasonable period

       to complete discovery.     See, e.g., Ballard RN Center, Inc. v. Kohl's Pharmacy & Homecare,           Inc.,

       2015 lL 118644, at~'142-43        (citing Damasco v. Clearwire Corp., 662 F.3d 891 (7th Cir. 2011)).

       In support of her Motion, Plaintiff submits the following Memorandum            of Law.




                                                             -I -
        Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 14 of 30 PageID #:18




      Dated: September 5,2018                    Respectfully   submitted,

L()
                                                 FRIEDA ZIEDEL, individually and on behalf of a
~
~                                                class of similarly situated individuals
I
U
co
~                                                By:    William Kingston
a
N                                                One of Plaintiff s Attorneys
~
D..
co
N
N
co
~     William P. Kingston
a
~     MCGUIRE LAW, P.C. (Firm ID: 56618)
L()

a;    55 W. Wacker Drive, 9th Fl.
w     Chicago, IL 60601
~
o     Tel: (312) 893-7002
o
w
_J    wkingston@mcgpc.com
u::

      Attorneysfor Plainttffand the proposed Class




                                                     -2-
        Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 15 of 30 PageID #:19




                   MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF'S
              MOTION FOR CLASS CERTIFICATION OR, ALTERNATIVELY, FOR
             A DEFERRED CLASS CERTIFICATION RULING PENDING DISCOVERY
I
U
00
              This Court should certify a nationwide        class of consumers      who received    unauthorized
~
a
N


:2
      telephone     calls from Defendant,   National    Gas & Electric,    LLC ("National"      or "Defendant").
0..
00
N
N     Defendant, provider of gas and electricity services throughout        the state of Illinois and the nation,
00
~
o
N
i?i   violated federal law when they made unauthorized          telephone calls using an automatic telephone
Oi
w
~
o     dialing system ("ATDS")      to the cell phones of individuals who had not consented to receive such
o
w
_j

LL    calls or who had revoked consent to receive such calls.             After receiving    unlawful calls from

      Defendant,     Plaintiff brought suit on behalf of a nationwide       class of individuals,       alleging that

      Defendant's     misconduct violates the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.

      (the "TCPA") and its accompanying       regulations, 47 C.F.R. 64.1200.

                                                       THE TCPA

              "In enacting the TCPA, Congress noted the nuisance of rampant telemarketing                    and the

      consequent costs of money, time, and the invasion of privacy to consumers."            See Abbas v. Selling

      Source, LLC, No. 09CV3413, 2009 WL 4884471, at *7 (N.D. Ill. Dec. 14,2009) (internal citations

      omitted);     see also Mims v. Arrow Financial       Services,   132 S.Ct. 740, 744 (2012); Lozano v.

      Twentieth Century Fox, 702 F. Supp. 2d 999, 1008 (N.D.              Ill. 2010).   Consequently,     the TCPA

      prohibits parties from making:

                        any call (other than a call made for emergency purposes or made
                        with the prior express consent of the called party) using any
                        automatic telephone dialing system or an artificial or prerecorded
                        voice ... to any telephone number assigned to a paging service,
                        cellular telephone service, specialized mobile radio service, or other
                        radio common carrier service, or any service for which the called
                        party is charged for the call.

      47 U.S.C. § 227(b)(J )(A)(iii) (emphasis added).




                                                          -3-
           Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 16 of 30 PageID #:20




                 The Federal      Communication      Commission     - which,   under 47 U.S.C.      § 227(b)(2),   is
~
~
I
U
00
         required to "prescribe      regulations to implement the requirements"    of the TCPA - has made clear
;;
N


:2'      that unauthorized    telephone calls fall under the purview of the TCPA.      See In the Matter of Rules
Q_
00
N
N        and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C.R.
00

o
N

il?
Ol
         14014, 14115, 2003 WL 21517853 (2003) (ruling that the TePA prohibition                on unsolicited calls
w
~        "encompasses     both voice calls and text calls to wireless numbers including, for example, short
o
o
ill
--'u..   message service (SMS) calls provided the call is made to a telephone           number assigned to such

         service. ")

                  While the TCPA has always required prior express consent before making telephone calls,

         as of October    16, 2013, the TCPA requires that individuals         and companies     such as Defendant

         obtain "prior express written consent for all telephone calls using an automatic telephone dialing

         system ... to deliver a telemarketing      message to wireless numbers[.]"    See In the Matter of Rules

         and Regulations Implementing the Telephone Consumer Protection Act of 1991, FCC Report and

         Order, CG Docket No. 02-278, at 4J 20 (Feb. 15,2012)          (emphasis added).       Meaning, if a person

         revoked consent to receive such calls at any time or never provided consent in the first place, the

         caller would need to obtain written consent from that person to call using an ATDS or send a

         telemarketing    message.

                 The TCPA provides a private cause of action for persons who have received unauthorized

         telephone and text message calls in violation of the provisions of the TCPA. 47 U.S.C. § 227(b)(3).

         The TCPA sets statutory damages in the amount of $500.00 per violation, with an allowance for

         treble damages      if the Defendant    is found to have sent the calls willfully.       See 47 U.S.C. §

         227(b)(3)(B)-(C);    § 227(c)(5)(B)-(C).




                                                             -4 -
         Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 17 of 30 PageID #:21




                                                     FACTUAL BACKGROUND

~                  Defendant,      operates    a company         that provides       gas and electricity         services     to consumers
~
~
I
U
<Xl
       throughout      Illinois and the nation,         including      but not limited to, in Chicago.              (Compl.      at ~~ I, 9.)
o
N


:2     As part of this business,           Defendant     attempts     to enroll consumers           who have other service carriers
CL
<Xl
('oJ

N      by placing       solicitation      ATDS      telephone       calls to these numbers.            (Compl.     at ~~ I, 10.)         Here,
<Xl

o
~
ll)
a;     Defendant      placed unauthorized           ATDS telephone         calls to individuals         who, like Plaintiff,      had never
w
~      provided      written consent       or who had revoked          consent to receive such calls. (Compl.                  at ~~ II, 14.)
o
o
LlJ
_J
LL                 Not only were such messages              unauthorized         under the TCPA,          but unlike regular forms of

       advertising      or solicitation        that are paid for solely            by the advertiser,          unauthorized       telephone

       advertisement         calls can actually        cost their recipients         money     to receive      the calls, regardless          of

       whether      or not they ever authorized          any entity to make them.              (Compl.     at ~ 2.)

       Facts Specific to Plaintiff.

                   As part of its solicitation            calling     program,       Defendant         began     to make       unauthorized

       advertisement         telephone     calls using an A TDS to Plaintiff            starting    in August of 20 18. (Compl.            at ~

       12.) Even       though      Plaintiff     at no point        provided      written    consent      to receive        said calls    from

       Defendant,      Defendant         made these promotional          telephone     calls purporting        to offer 25 to 30 percent

       off of the Plaintiffs       current Gas and/or Electricity            bill. (ld.) When Plaintiff          originally    received this

       A TDS telephone           call she was told by the maker of the call that she was with National                                   Gas &

       Electric     and that they were an affiliate             of CornEd.     At no point did Plaintiff           ever provide      CornEd

       written     consent      to receive     any automated          marketing      calls using an A TDS.             (Compl.     at ~ 14.)

       Plaintiff     has received        a number      of similar     unauthorized          ATDS     telephone      calls to her cellular

       telephone      all ofthem       coming from different         telephone      numbers,       none of which are associated           with

       National      Gas & Electric.       (Compl.     at ~ 13.)




                                                                        -5-
           Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 18 of 30 PageID #:22




      The Proposed Class.

               Plaintiff brings this action on behalf of herself and a nationwide           class ( "Class"), defined

I
U
a:>
      as follows:
~
a
N


:2:                      All persons in the United States and its Territories who, within the past four
0..
a:>                      years, received one or more telephone calls from Defendant advertising its
N
N                        energy services on their cellular telephone and for whom Defendant did not
a:>
a
N
                         have a record of written consent to make any such telephone calls.
<0
Oi
w     (Compl. at ~ 17.)
~
o
o              As explained       below, the proposed       Class satisfies     each of the four requirements       for
w
--'
LL


      certification    under    Section   2-801    of the     Illinois   Code    of Civil   Procedure-numerosity,

      commonality,       adequacy of representation,     and fair and efficient adjudication.    A class action is not

      just appropriate     here, it is also the only way that the members of the putative Class can obtain

      appropriate     redress for Defendants'     unlawful conduct.

                                                       ARGUMENT

      I.       Standards for Class Certification

               To obtain class certification,      it is not necessary for a plaintiff to establish that she will

      prevail on the merits of the action. Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 178 (1974) ("[T]he

      question is not whether the plaintiff or plaintiffs have stated a cause of action or will prevail on the

      merits, but rather whether the requirements           of Rule 23 are met." (internal quotation       marks and

      citation omitted».       As such, in determining      whether to certify a proposed class, the Court should

      accept the allegations     of the complaint as true. Ramirez v. Midway Moving & Storage, lnc., 378

      Ill. App. 3d 51, 53 (1 st Dist. 2007).

               To proceed       with a class action, the movant           must satisfy the "prerequisites     for the

      maintenance      of a class action" set forth in Section 2-801 of the Illinois Code of Civil Procedure,

      which provides:



                                                              -6-
         Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 19 of 30 PageID #:23




                 An action may be maintained as a class action in any court of this State and a party
                 may sue or be sued as a representative party of the class only if the court finds:

                 (I)        The class is so numerous that joinder of all members is
I
o
co
                            impracticable.
~
o
N
                 (2)        There are questions of fact or law common to the class, which
                            common questions predominate over any questions affecting only
                            individual members.
                 (3)        The representative parties will fairly and adequately protect the
                            interest of the class.
                 (4)        The class action is an appropriate method for the fair and efficient
w                           adjudication of .the controversy.
~
o
o      735 ILCS 5/2-801.         As demonstrated       below, each prerequisite       is established,     and the Court should
w
__J
u:::
       therefore certify the proposed Class.

                 Section 2-801 is modeled after Rule 23 of the Federal Rules of Civil Procedure and "federal

       decisions       interpreting      Rule 23 are persuasive        authority     with regard        to questions   of class

       certification     in Illinois."    Avery v. State Farm Mut. Auto. Ins. Co., 216 Ill. 2d 100, 125 (2005).

       Circuit     courts    have broad       discretion   in determining      whether      a proposed        class meets     the

       requirement       for class certification      and ought to err in favor of maintaining              class certification.

       Ramirez, 378 Ill. App. 3d at 53. While a court may rule on class certification                        without requiring

       further discovery, see Manual for Complex Litigation (Fourth) § 21.14, at 255 (2004), courts have

       found that discovery           is helpful prior to addressing      a motion for class certification.            See, e.g.,

       Ballard RN Center, Inc. v. Kohl's Pharmacy                & Homecare, Inc., 2015 IL 118644, at ,-r 42 ("If the

       parties have yet to fully develop the facts needed for certification,             then they can also ask the district

       court to delay its ruling to provide time for additional                    discovery    or investigation")      (quoting

       Damasco v. Clearwire Corp., 662 F.3d 891, 896 (7th Cir. 2011)).

                 All the prerequisites       for class certification   are satisfied here, even though Plaintiff has not

       yet had an opportunity             to engage    in and complete      discovery.         However,     in the interests of

       establishing      a more fully developed        record before ruling on class certification            issues, the Court



                                                                  -7-
         Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 20 of 30 PageID #:24




       should defer ruling on this Motion pending            the completion          of discovery   and submission     of

       supplemental     briefing.

I
(.)
OJ
               A.        The Requirement         of Numerosity     Is Satisfied.
o
N


~              The first step in certifying a class is a showing that "the class is so numerous that joinder
0...
OJ
N
N      of all members is impracticable."         735 ILCS 5/2-801(1).      This requirement      is met when "join[ing]
OJ

o
N
i?i
m      such a large number of plaintiffs in a single suit would render the suit unmanageable and, in
w
~      contrast, multiple separate claims would be an imposition on the litigants and the courts."              Gordon
o
o
w
_J
LL     v. Boden, 586 N.E.2d 461, 464 (III. App. Ct. 1991) (citing Steinberg v. Chicago Med. Sch., 371

       N.E.2d 634, 642-43 (III. 1977)). To satisfy this requirement                a plaintiff need not demonstrate   the

       exact number of class members, but must offer a good faith estimate as to the size of the class.

       Smith v. Nike Retail Servs., Inc., 234 F.R.D. 648, 659 (N.D. III. 2006).

               Plaintiff alleges, upon information and belief, that there are hundreds, if not thousands, of

       members of the Class. (Compl. at ~ 22.) Because definitive evidence of numerosity can only come

       from the records of Defendant         and its agents, it is proper to rely upon the allegations            of the

       Complaint      in certifying the Class.    See 2 A. Conte & H. Newberg, Newberg on Class Actions §

       7.20, at 66 (stating that where numerosity           information     is in the sole possession       of the party

       opposing the class, courts generally rely on the complaint as prima facie evidence or defer ruling).

       In this case, the allegations    of the Complaint,    in addition to common sense based on Defendant's

       calling practices, adequately     demonstrates    the numerosity      of the proposed Class. See Hinman v.

       M & M Rental          Center,   Inc., 545 F. Supp. 2d 802, 806 (N.D.                III. 2008)   (the court "may

       make common sense assumptions              in determining     numerosity").        The nature     of Defendant's

       business is such that it places mass quantities of calls to reach as many potential consumers                   as

       possible.    Given that Defendant made solicitation calls en masse (Compl. at ~ 27), and the fact that




                                                             -8-
       Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 21 of 30 PageID #:25




      Defendant's    sole purpose is to reach out to consumers and enroll them in their service packages,

      the number of members of the Class is almost certainly in the hundreds or thousands or more-an

I
U     amount that more than satisfies the numerosity requirement.             See Kuhns v. Malco, A Microdot Co.,
~
0Cl

a
N

      Inc., 459 N .E.2d 1038, 1046 (III. App. Ct. 1984) (finding that, in Cook County, 30 class members

      is sufficient to satisfy numerosity);     Carrao v. Health Care Servo Corp., 454 N.E.2d 781, 789 (III.

      App. Ct. 1983) (allegation    in the complaint of over 1,000 class members clearly supports finding
W
f-
<l:
o     that joinder would be impracticable).
o
w
_j

LL            Additionally,   the members of the putative Class can be easily and objectively                identified

      from the calling records of Defendant and their agents once those records are produced.                      Any

      individual to whom Defendant made said unauthorized                advertisement    calls using an ATDS to and

      for whom Defendant does not have a record of written consent, or who revoked consent, would be

      members of the Class. Furthermore,          it would be impracticable         to join the claims of the members

      of the Class, because they are disbursed throughout the state and nation, and because absent a class

      action, few members could afford to bring an individual lawsuit over the amounts at issue in this

      case, since each individual member's         claim is relatively small.        See Gordon, 586 N.E.2d at 464.

      Accordingly,   the first prerequisite    for'class certification    is met.

              B.       Common Questions of Law and Fact Predominate.

              The second requirement          of Section 2-801 (2) is met where there are "questions         of fact or

      law common to the class" and those questions "predominate                     over any questions   affecting only

      individual members."      735 ILCS 5/2-801(2).         Such common questions of law or fact exist when

      the members of the proposed class have been aggrieved by the same or similar misconduct.                      See

      Miner v. Gillette Co., 428 N.E.2d 478, 483 (III. 1981); Steinberg, 371 N.E.2d at 644-45.                   These

      common questions must also predominate over any issues affecting individual class members.                    See




                                                             -9-
         Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 22 of 30 PageID #:26




       O-Kay Shoes, Inc. v. Rosewell, 472 N.E.2d 883; 885-86 (Ill. App. Ct. 1984).

                 While common issues must predominate,               they "need not be exclusive."      Maxwell v. Arrow

I
(.)
co
       Fin. Servs., LLC, No. 03-cv-1995,              2004 WL 719278, at *5 (N.D. Ill. Mar. 31,2004);          Pleasant v.
o
N


:':!   Risk Mgmt. Alternatives,          Inc., No. 02-cv-6886, 2003 WL 22175390, at *5 (N .0. Ill. Sept. 19,2003).
0..
co
N
N      (certifying    class where "the central factual inquiry will be common to all" the class members);
~
o
N

~
CJ)
       Kremnitzer      v. Cabrera         & Rephen,       p.e,   202 F.R.D.    239, 242 (N.D.          III. 2001) (finding
w
~      predominance      met where liability is predicated           on the same legal theory and the same alleged
o
o
w
_J
u:::   misconduct).      Class certification          is proper even if there may be some possibility       that "separate

       proceedings of some character will be required to determine the entitlements                 of the individual class

       members to relief." Carnegie v. Household Int'[ Inc., 376 F.3d 656, 661 (7th Cir. 2004).

                 In TCPA class actions, courts have frequently found that common legal and factual issues

       predominate     if the class members'           claims arise under the TCPA and focus on the same course of

       conduct by the defendant.             See, e.g., CE Design Ltd. v. C & T Pizza, Inc., 2015 IL App (1st)

       131465, ~~ 13-14; CE Design v. Beaty Const., Inc., 07-cv-3340,                  2009 WL 192481, *5 (N.D. Ill.

       Jan. 26, 2009); Lee       v.   Stonebridge     Life Ins. Co., 289 F.R.D. 292, 294-95 (N.D. Cal. 2013). Here,

       the Class member's        claims arise out of the same activity by Defendant, are based on the same legal

       theory,   and implicate          the following     common     issues: whether    Defendant      made one or more

       unauthorized     automated        marketing calls to members of the Class; whether Defendant and/or its

       agents used an automatic telephone dialing system to make the marketing calls at issue; whether

       Defendant      obtained        valid written    consent to make such automated        marketing      calls; whether

       Defendant's     conduct violated the Plaintiffs             and Class members'     respective     rights to privacy;

       whether Defendant's            conduct was willfully in violation of the TCPA such that the Class members




                                                                  - 10-
          Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 23 of 30 PageID #:27




        are entitled to treble damages; and whether Defendant should be enjoined from engaging in such

        conduct in the future? (Compl. at ~ 23.)

I
U
00
                 As alleged, and as will be shown through obtainable             evidence,     Defendant     engaged in a
a
N


:2      common course of conduct by sending unsolicited,               unauthorized    text message calls without the
0.
00
N
N
00
        recipients'    prior express written consent or after consent had been revoked.              See Hinman, 545 F.
a
N
Ln      Supp. 2d at 806-07 (finding commonality          and predominance       satisfied where Defendant engaged
Os
W
I-
<x:     in a common course of conduct by obtaining fax numbers in the same way and sending the same
o
o
W
....J
LJ..    fax to all numbers it obtained);     CE Design Ltd. v. Cy's Crabhouse North, Inc., 259 F.R.D. 135,

        141 (N.D. III. 2009).        Any potential   individualized     issues remaining      after common      issues are

        decided would be de minimis. Accordingly,            common issues of fact and law predominate            over any

        individual issues, and Plaintiff has satisfied this hurdle to certification.

                 C.       Adequate Representation.

                 The third prong of Section 2-80 I requires that "[t]he representative              parties will fairly and

        adequately     protect the interest of the class."     735 ILCS 5/2-80 I(3).         The class representative's

        interests must be generally aligned with those of the class members, and class counsel must be

        "qualified,    experienced   and generally able to conduct the proposed           litigation."    See Miner, 428

        N.E.2d at 482;     see also Eshaghi v. Hanley Dawson Cadillac Co., Inc., 574 N.E.2d 760, 763 (III.

        App. Ct. 1991). The purpose of this adequacy of representation                requirement     is "to insure that all

        Class members will receive proper, efficient, and appropriate             protection of their interests in the

        presentation    of the claim." Purcell & Wardrope Chtd. v. Hertz Corp., 530 N.E.2d 994,1000                     (III.

        App. Ct. 1988); Gordon, 586 N.E.2d at 466.

                 In this case, Plaintiff has the same interests as the members of the proposed Class. Plaintiff

        and all Class members have allegedly received unauthorized              text message calls from Defendant.




                                                              - II -
          Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 24 of 30 PageID #:28




        To date, Plaintiffs      pursuit of this matter demonstrates          that she will be a zealous advocate for the

        Class.    Furthermore,     proposed class counsel has regularly engaged in major complex and class
I
o
en
        action litigation, and has extensive experience in consumer class action lawsuits under the TCPA.
~
o
N


~       (See Declaration of William Kingston, attached hereto as Exhibit A, ~~ 5-7). Further, Plaintiffs
CL
en
N
N
en
        counsel has been appointed as class counsel in several complex consumer class actions, including
~
o
N
iii     similar TCPA class actions.         (Id.) Accordingly,        the proposed class representative       and proposed
Oi
W
r-
<l:
o       class counsel will adequately protect the interests of the Class members, thus satisfying Section 2-
o
IJ.J
....J
u::     801(3).

                  D.     Fair and Efficient Adjudication              of the Controversy.

                  The final requirement     for class certification         under 5/2-80 I is met where "the class action

        is an appropriate method for the fair and efficient adjudication              of the controversy."   735 ILCS 5/2-

        801 (4). "In applying this prerequisite, a court considers whether a class action: (1) can best secure

        the economies     of time, effort and expense, and promote uniformity;                or (2) accomplish     the other

        ends of equity and justice that class actions seek to obtain."                    Gordon, 586 N.E.2d at 467.       In

        practice, a "holding      that the first three prerequisites          of section 2-801 are established      makes it

        evident that the fourth requirement       is fulfilled."     Gordon, 586 N.E.2d at 467; Purcell & Wardrope

        Chtd, 530 N.E.2d at 100 I ('"the predominance              of common issues [may] make a class action ...            a

        fair and efficient       method   to resolve   the dispute").           Because    numerosity,   commonality     and

        predominance,     and adequacy       of representation         have been satisfied        in the instant case, it is

        "evident" that the appropriateness       requirement        is met as well.

                  Other considerations     further support certification          in this case.    A "controlling   factor in

        many cases is that the class action is the only practical means for class members to receive redress."

        Gordon, 586 N.E.2d at 467; Eshaghi, 574 N.E.2d at 766 ("In a large and impersonal society, class




                                                                   - 12 -
         Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 25 of 30 PageID #:29




       actions are often the last barricade of consumer protection").                A class action is superior to multiple

       individual     actions "where the costs of litigation               are high, the likely recovery         is limited"     and
I
o
ro
       individuals     are unlikely to prosecute           individual claims absent the cost-sharing            efficiencies     of a
o
N


:2     class action. Maxwell, 2004 WL 719278, at *6.                       This is especially     true in cases involving the
0..
ro
c:'I
N      TCPA, which involve significant                injury to the public as a whole, but result in many small,
ro
o
N
i?5    individual claims. Here, absent a class action, most Class members would find the cost of litigating
(i)
Lei
~      their statutorily-limited          claims   to be prohibitive,        and multiple       individual    actions    would    be
o
o
w
__j

LL.    judicially    inefficient.   Id.

                Certification       of the proposed        Class is necessary     to ensure that consumers              cease being

       harassed by Defendant's            unauthorized      text message calls, and to compensate              those individuals

       who have had had their statutorily-protected               privacy rights violated and/or who have wrongfully

       been charged money for such calls.                  Were this case not to proceed on a class-wide                 basis, it is

       unlikely that any significant          number of Class members would be able to obtain redress, or that

       Defendant      would willingly         implement       the procedures      necessary     to ensure that valid written

       consent is obtained prior to contact or after initial consent has been revoked.                       Thus, proceeding as

       a class action here is an appropriate             method to fairly and efficiently adjudicate the controversy.

                                                             CONCLUSION

                For the reasons discussed            above, the requirements          of 735 ILCS 5/2-801 are satisfied.

       Therefore,     Plaintiff respectfully       requests that the Court enter an order certifying               the proposed

       Class, appointing        Plaintiff    as Class Representative,          appointing     McGuire        Law, P.C. as Class

       Counsel,      and    awarding        such   additional     relief    as the Court      deems      reasonable       and just.

       Alternatively,      the Court should defer ruling on this Motion pending the completion of appropriate

       discovery and supplemental            briefing.




                                                                   - 13 -
        Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 26 of 30 PageID #:30




      Dated: September 5, 2018                         Respectfully   submitted,
                                                       FREIOA ZIEDEL, individually and on behalf of a
                                                       class of similarly situated individuals


                                                       By:    William Kingston
:2
Q_
                                                       William P.N. Kingston, Esq.
co                                                     One of Plaintiffs Attorneys
N
N
~
o
N
in
m
w
~
o
o
w
_J    William P. Kingston
u::   MCGUIRE LA W, P.C. (Firm 10: 56618)
      55 W. Wacker Drive, 9th FI.
      Chicago, IL 60601
      Tel: (312) 893-7002
      wkingston@mcgpc.com

      Attorneysfor   Plaintiffand   the proposed   Class




                                                           - 14 -
        Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 27 of 30 PageID #:31
                                                                                  FILED
                                                                                                                9/5/2018 2:28 PM
                                                                                                                DOROTHY BROWN
                                                                                                                CIRCUIT CLERK
                                                                                                                COOK COUNTY, IL
                                                                                                                2018CH11115
                        IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                            COUNTY DEPARTMENT, CHANCERY DIVISION
~
~
~
~          FRIEDA ZIEDEL individually and                     )
I
u
ro
           on behalf of a class of similarly situated         )
~
0
N
           individuals,                                       )
~                                                             )
CL
ro                                  Plaintif!,                )           No.20I8-CH-III15
(\J

N
ro
                                                              )
~
0                           v.                                )           Hon. Anna M. Loftus
N
lO
m                                                             )
w          NA TIONAL GAS & ELECTRIC,                LLC, a    )
r-
<!         Texas limited liability company,                   )
0
0                                                             )
l1J
...J
u:::                                Defendant.                )
                                                              )


                        DECLARATION              OF WILLIAM KINGSTON - EXHIBIT A

               I, William Kingston,     hereby aver, pursuant to 735 ILCS 5/1-109, that            r   have personal

       knowledge    of all matters set forth herein unless otherwise      indicated and would testify thereto if

       called as a witness in this matter.

               1.      I am an adult over the age of 18 and a resident of the State of Illinois.

               2.      I am fully competent to make this Declaration        and I do so in support of Plaintiffs

       Motion for Class Certification    or, Alternatively,   for a Deferred Class Certification   Ruling Pending

       Discovery.

               3.      I am an associate of the law firm McGuire Law, P.c. I am licensed to practice law

       in the State of Illinois, and I am one of the attorneys representing     the Plaintiff in this matter.

               4.      McGuire Law, P.c. is a litigation firm based in Chicago, lIlinois that focuses on

       class action litigation,   representing    clients in both state and federal trial and appellate         courts

       throughout the country.
        Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 28 of 30 PageID #:32




             5.      The attorneys of McGuire Law, P.C. have regularly engaged in complex litigation

      on behalf of consumers and have extensive experience prosecuting class action lawsuits similar in
I
U
co
      size and complexity to the instant case. I and/or attorneys at my firm have served as class counsel
o
N


:2    in numerous complex consumer class actions. See, e.g., Shen et al v. Distributive Networks, Inc.
Q_
co
'"
N     (N.D. Ill. 2007); McFerren et al v. AT&T Mobility, LLC (Sup. Ct. Fulton County, Ga. 2008); Gray
co
~
o
~
Ii)

0\    et al v. Mobile Messenger Americas, Inc. et al., (S.D. Fla. 2008); Gresham et al v. Keppler &
w
~     Associates, LLC et al., (Sup. Ct. Los Angeles County, Cal. 2008);            Weinstein et al v. The
o
o
w
_J
LL    Timberland Co., et al. (N.D. Ill. 2008); Sims et al v. Cellco Partnership et aI., (N.D. Cal. 2009);

      Van Dyke et al v. Media Breakaway, LLC et al., (S.D. Fla. 2009); Paluzzi, et al. v. mBlox, Inc., et

      al., (Cir. Ct. Cook County, Ill. 2009); Valdez et al v. Sprint Nextel Corporation (N.D. Cal. 2009);

      Parone et al v. m-Qube, Inc. et al., (Cir. Ct. Cook County, Ill. 2010); Satterfield et al v. Simon &

      Schuster (N.D. Cal. 2010); Espinal et al v. Burger King Corporation et al., (S.D. Fla. 2010);

      Lozano v. Twentieth Century Fox, (N.D. Ill. 2011); Williams et al v. Motricity, Inc. et al., (Cir. Ct.

      Cook County, Ill. 20 II); Walker et al v. OpenMarket, Inc. et al., (Cir. Ct. Cook County, Ill. 20 II);

      Schulken at al v. Washington Mutual Bank, et al., (N.D. Cal. 2011); In re Citibank HELOC

      Reduction Litigation (N.D. Cal 2012); Kramer et al v. Autobytel et aI., (N.D. Cal. 2011); Rojas et

      at v. Career Education Co. (N.D. Ill. 2012); Ellison et at v. Steven Madden, Ltd. CC.D. Cal. 2013);

      Robles et al v. Lucky Brand Dungarees, Inc. et aI., (N.D. Cal. 2013); Pimental et al v. Google, Inc.

      et al., (N.D. Cal. 2013); In re Jiffy Lube Spam Text Litigation (S.D. Cal. 2013); Lee et al v.

      Stonebridge Life Ins. Co. et al., (N .D. Cal. 2013); Gomez et al v. Campbell-Ewald Co. (C.D. Cal.

      2014); Murray et al. v. Bill Me Later, Inc., 12-cv-4789 (N.D. Ill. 2014); Valladares et al v.

      Blackboard, Inc. (Cir. Ct. Cook County, Ill. 2016); Hooker et al. v. Sirius XM Radio, Inc. (E.D.

      Va. 2016); Seal et al. v. RCN Telecom Services, LLC, (Cir. Ct. Cook County,                Ill. 2017);
         Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 29 of 30 PageID #:33




       Manouchehri, et al. v. Styles for Less, Inc., et al., (S.D. Cal. 2017); Vergara et al. v. Uber

       Technologies, Inc. (N.D. Ill. 2017); Flahive et al v. Inventurus Knowledge Solutions, Inc. (Cir. Ct.
I
U
co
       Cook County 2017).
o
N


~             6.      I am a graduate of John Marshall Law School. I have been practicing         law since
0..
co
N
N      2017 and have been admitted to practice in the Illinois Supreme Court and in several federal courts
~
o
N
li'i
Oi     throughout the country, including the U.S. District Court for the Northern District of Illinois.
W
I-
<l:
o             7.      McGuire Law, P.C. has diligently investigated     the facts and claims in this matter
o
W
...J
LL     and will continue to diligently investigate and prosecute this matter. McGuire Law, P.c. has also

       dedicated substantial resources to this matter and will continue to do so. McGuire Law, P.C. has

       the financial resources necessary to fully prosecute this action through trial and to provide the

       necessary and appropriate   notice to the class members should this proposed class be certified.




              I declare under penalty of perjury that the foregoing is true and correct.


       Executed on September 5, 2018 in Chicago, IL.




                                                        William P.N. Kingston
Case: 1:18-cv-06792 Document #: 1-1 Filed: 10/09/18 Page 30 of 30 PageID #:34
